Earl Warren: Number 27, Burlington Truck Lines, Incorporated, et al., Appellants, versus United States et al. Mr. Axelrod, you might wait just a moment until the parties are seated. Now Mr. Axelrod, you may proceed.
David Axelrod: Mr. Chief Justice, may it please the Court. I represent the twin Truck Line appellants in this proceeding. Mr. Weinberg represents the union appellant. This is an appeal from the judgment of the United States District Court for the Southern District of Illinois which dismissed a complaint to set aside an order of the Interstate Commerce Commission which granted a certificate authorizing the performance of permanent motor carrier operations in interstate commerce by the appellee, Nebraska Short Line Carriers. The appellant truck lines are certificated interstate carriers authorized to serve Omaha, Nebraska on the one hand, Chicago, Kansas City, and Saint Louis on the other, the points between which the Commission granted the certificate to the Nebraska Short Line Carriers. The Nebraska Short Line Carriers which was the applicant before the Interstate Commerce Commission for the certificate is a Nebraska corporation organized and owned by 12 motor carriers, nine union carriers, operating wholly within the State of Nebraska in interstate commerce. These carriers use the point of Omaha, Nebraska as an interchanged point for the purpose of interchanging traffic with the appellant truck lines. About 1954, the union undertook to organize the employees of the nonunion carriers in Nebraska. Their organizational activities were unsuccessful and the result was that the labor pressure was brought to bear which had the effect of restricting the activities of the appellant, certificated truck lines, who had been interchanging traffic at Omaha with the nonunion carriers. This pressure came about as a result of the fact, that the appellant, certificated lines, have "hot cargo" clauses, which was customary at the time with the union under which it was provided that a carrier wouldn't discharge or discipline any employee who refused to cross a picket line or refused to handle freight tendered by anyone who was engaged in a labor dispute. As a result of the union invoking its labor pressures, about May 1956, the local nonunion Nebraska carriers experienced certain interchange difficulties with some, but not all of the other carriers with whom they had been interchanging at Omaha, Nebraska. The result of which was the filing by this cooperative Nebraska Short Line Carriers Inc. of two applications before the Interstate Commerce Commission. Both of these were designed to substitute for the appellant truck lines and to provide an outlet for them in connection with the movement of their freight, moving to and from points in Nebraska. In addition to the two permanent applications, the Nebraska Short Lines also filed, at the height of the problem, a temporary authority application. This temporary authority application was granted by the Commission in the year January, 1957. The difficulties had been encountered immediately prior to 1957 and for a period of time which could establish a date of approximately the latter part of 1956. Nebraska Short Lines, though it was granted its temporary authority in January of 1957, did not commence its operations until March of 1957. And so here at the very beginning and at the outset of the problem, Nebraska Short Lines, the fighting ship of the 12 nonunion carriers who had organized it, did not set sail until several months after it had obtained its right to start a service from the Commission. Both examiners who heard the two applications for permanent authority recommended denials of both applications. Both examiners found that there was no need for the service. Examiner Sutherland in the first instance found that two carriers, two of the appellants, Burlington and Santa Fe Trail, have always continued to interchange with the Nebraska carriers. Examiner Driscoll in the second case found that after a period of time and approximately at the time of the second hearing which was in April of 1957, that in addition to Burlington and Santa Fe Trail, three other carriers began to resume the interchange of their traffic, namely, Watson, (Inaudible), and Independent Truckers. The findings of facts of both examiners were confirmed by the Commission, adopted by the Commission, and beyond that, the findings of facts of both examiners were also acknowledged by the District Court which for the case subsequently. Important as I see it are some specific findings of fact of the two examiners. May I direct your attention please to the record at page 54 at which Examiner Sutherland, the first examiner indicated, “The evidence shows that Burlington has continued to interchange with applicant stockholders at Omaha and Lincoln on interstate traffic originated at or delivered to various points in Nebraska.” Again at page 55, referring to Santa Fe Trail, the finding specifically is, in 1955 and 1956 at Omaha, Santa Fe Trail interchanged interstate traffic moving to and from Nebraska points with Abler, Wilbur, Clark, Peters, Lyon, McCay, Pony, and so forth. In most instances Santa Fe Trail delivered considerably more traffic to these carriers than it received. These are the carriers who represented the Nebraska Short Line Cooperative. I want to direct your attention if I may please further to a very specific finding of the second examiner who heard the second application and who denied it, and I refer if I may please to page 87 of the record which indicates a finding by Examiner Driscoll at page 87 of the record at finding Number 23 of Examiner Driscoll, there's this to be found. When the evidence of these 12-carrier representatives is carefully and fairly examined, it must be said that not one of them complained of interchange conditions or of connecting line services in existence prior to the rise of union pressure in early 1956. In other words, not one of them showed or even alleged that when conditions were normal, they then had a need for a new or additional connecting line at Omaha. All their complaints are in fact bottomed on the rise of union pressure. I'd like to direct the Court's attention please if I may to a further specific finding by the same examiner. At page 95 of the record, where the examiner first in connection with finding Number 32 details very specifically the evidence submitted in opposition to the application in which about 29 motor carriers submitted evidence on opposition to the application, and the indication by the examiner that all of them declared that except for conditions not due to their own initiative or desire, they have been ready, able, and willing to provide service for all traffic offered by shippers or connecting carriers. And lastly, to the finding of Examiner Driscoll at page 95, in finding Number 34, which is the next to the last sentence of his finding which keys the issue in this proceeding. Were it not for the effects of union pressure upon these carriers, there would have been no material problem to complain of, and there would be no problem here to consider, no matter how this problem is viewed, it has but one origin, labor pressure. If the labor effects were removed from this problem, no problem of any appreciable substance would remain. In that situation, the question is, whether a grant of authority should be made, to meet, and overcome the effects of labor difficulties. As we see it, this is the issue in the case. And the question that we present to the Court is whether a temporary service interruption which involves the interchange of freight between nonunion carriers and some, but not all, union carriers which arises out of a labor dispute, may consistently with the standards set forth in the Interstate Commerce Act, and the National Transportation Policy, we made the basis for the grant of a certificate of public convenience and necessity.
Arthur J. Goldberg: Mr. Axelrod, may I ask you if all of the union carriers had -- have collective bargaining agreement with that hot cargo provision in there?
David Axelrod: They did, Mr. Justice Goldberg.
Arthur J. Goldberg: And at the time of this particular proceeding?
David Axelrod: They did.
Arthur J. Goldberg: Were they renewed? Do you know?
David Axelrod: My understanding is that they have been renewed and that they are in effect today slightly changed. But in essence, the same, and that all of the carriers in fact today, this is not a part of the record however, are operating under what may still be termed a "hot cargo" clause contract.
Arthur J. Goldberg: Renewed their contract provisions as they have agreed upon with the union?
David Axelrod: Yes, sir, yes, sir. As a corollary to the question that we present to the Court, we also argue -- in our brief and we point out to the Court today that one of the questions supplemental to the basic question is whether or not the Commission in this proceeding erroneously used the grant of a certificate, a permanent certificate, where the appropriate remedy, if any, was a complaint proceeding under Section 204 (c) and 212 of the Act to compel these particular carriers, to comply with their obligations under certificates. We also urge in the brief filed with this Court that the Commission's findings, that the Commission's conclusion is diametrically opposed to its own findings of fact, in turn, the findings of fact of the examiners, Judge Mercer in his dissenting opinion which is part of the record where specifically meets that issue. We take the position in this proceeding that in granting the certificate, the Commission erred and that it exceeded its jurisdiction in utilizing the certificate section, in fact, as a penalty and having exceeded its jurisdiction, it has lost its role as an expert. The Commission in granting the certificate in which it failed to agree with its examiners, indicates to this Court in a very self-serving and albeit biased declaration that it was not attempting to adjudicate a labor dispute. It took the position that it was vitally concerned not with the labor problem but with the relationship of the carriers in respect to their obligations to serve the public and notwithstanding the fact that there were some carriers who had continued uninterruptedly to serve the public. The Commission took the position that the responsibility for the service deficiencies which existed at the time would be laid or should be laid at the hands of the unionized carriers. It's interesting that the appellee, Nebraska Short Lines Inc. came to the Commission and made the specific statement that it would never, under any circumstance, sign a "hot cargo" clause contract and even indicated to the Commission that it wouldn't want a certificate based upon its having to sign a "hot cargo" clause contract. As a matter of fact, before the District Court counsel for Nebraska Short Line Carriers emphasized to the Court that he would even be willing to have its certificate granted by the Commission to it, limited and conditioned upon it being and remaining a nonunion carrier and it has so indicated before the Commission and to the District Court. In this proceeding, we take the position that the problem involved was a temporary service interruption, that it terminated on the basis of the examiner's findings in approximately April of 1957. And that even before its termination, there were carriers available with which to conduct the interchange of service at Omaha. And that the grant by the Commission of a permanent authority under these circumstances was illegal and beyond the intention and purpose of the certificate section of the Act. We take the position that the purpose of Section 207 (a) which is the certificate section, is to assure the public of adequate service. It is not to resolve a labor dispute. It is not to punish a union carrier who in good faith collectively bargains with its employees. And it is not to reward a nonunion carrier for carrying on a fight with the union. We take the position that Section 207 (a) has as its purpose, the achievement of a long term balance between supply and demand of transportation service, this on a normal basis and not on a temporary or an abnormal basis. We argue before this Court that in using Section 207 (a) as the Commission did which contemplated permanent certification of motor carrier services, that the Commission had misapplied the Act, that it has created a permanent carrier only to meet a temporary situation.
John M. Harlan II: What's the limit of the -- by which the temporary certificate?
David Axelrod: Temporary authority by statute is authorized for a period of 180 days but is permissible and it may be continued and has in fact been continued by the Commission, and is in existence today. So that from the standpoint of the question, there is no limitation upon the duration of a temporary authority. This appellee, Nebraska Short Lines received this temporary authority January, didn't commence its operations until March of 1957, and is today operating under the temporary authority because the permanent certificate granted to it by the Commission under this order is the subject of this proceeding. We take the position in connection --
Potter Stewart: Of course that a temporary certificate, you say, it's the -- originally it's good for 180 days?
David Axelrod: Under the law.
Potter Stewart: And thereafter can be extended by the Commission, what? For definite periods or at the willable -- and until further order or what?
David Axelrod: Until further order of the Commission and the Commission's practice has been to extend it so long as there is pending some permanent application to which the temporary authority can attach. If the permanent application would be denied, the temporary authority would cancel on its own expiration.
Potter Stewart: Do you suggest in your brief and you have implicitly already suggested in your argument as I gather the -- that the Commission's answer to this temporary problem might more appropriately have been the issuance of a temporary certificate. But, doesn't this involve a -- what we're talking about, involved a good deal of capital expenditure and planning and all of that, that a person, the carrier, just wouldn't make based on a temporary certificate?
David Axelrod: Not necessarily Mr. Justice Stewart, for the reason that Nebraska Short Line Carriers, the appellee here, began its business as the record indicates with some leased equipment, with some small beginning terminal facilities and is in fact that they're operating as such with a substantial amount or at least most of its equipment on a leased basis. But even answering the question, yes, I submit with all due respect that it wouldn't be a criteria from the standpoint of the problem involved here because if there was a temporary authority need, the Commission is satisfied that need by the grant of a temporary authority. And we follow that further with the proposition in argument that under the Section 204 and 212 which is the compliance section that the remedy here -- the remedy here should have been first used that is to compel the carriers who were not serving and not penalize the carriers who were serving. And that until such time as that remedy had been tried and found to be ineffective. There was no need for the grant of a permanent certificate. Mind you, the temporary certificate could continue and would continue pending the testing of the effectiveness of that remedy under the compliance rather than the certificate section and this is the number of our position with this Court.
Arthur J. Goldberg: Mr. Axelrod, who would have then the (Inaudible) of the Commission to order those carriers who were not carrying, to have them negotiate the “hot cargo provision?
David Axelrod: I don't think the Commission would have the right to, Mr. Justice Goldberg, because -- and Mr. Weinberg will argue the point of the so-called conflict or the conflict between the Interstate Commerce Act and the Labor Act. And we say in this case that the Commission in fact attempted to do that because it indicates to the carriers by its order here that it cannot bargain on the subject of "hot cargo" clause, because it declares that kind of a clause as such an unbargainable position and we say it's part of our argument in those proceeding and Mr. Weinberg will elaborate that. But the Commission has in fact now sitting in on a bargaining table, participating at the bargaining table, and indicating that no such "hot cargo" clause can be entered into.
Arthur J. Goldberg: What would be the appropriate relief rather than the Commission could grant otherwise on what they did?
David Axelrod: The Commission -- the Commission's appropriate relief was as it did here to grant a temporary authority. And pending -- and while the temporary authority was in existence and while the service was instituted so that there was no question about any temporary gap, test the effectiveness of the complaint procedure, test the effectiveness of that, and if that failed, then it would be found that there was no service. But in this case, the Commission find -- did not find that there was no service. There is not a finding of an adequacy in this record. The only finding is that there was a temporary interruption of service and it is this which we complained about. And we say that a temporary interruption of service should not be the basis for certificating a permanent carrier.
Arthur J. Goldberg: Is this the labor dispute or the temporary carrier where the labor dispute is its key on this issue? Let me give you a case to it. Suppose it were a labor dispute like (Inaudible) which lasted for 11 years. Suppose you're -- you'd be under those circumstances and with the Commission's authority, would it grant a temporary, one to 11 years, or grant a permanent one, for it?
David Axelrod: In the case of Cotter (ph), we don't have a question of public service as we do in the case here.
Arthur J. Goldberg: But I think -- suppose that (Voice Overlap) --
David Axelrod: I don't -- I don't -- I don't think Mr. -- Mr. Justice Goldberg, I don't think that time element is the criteria because following your question may I be so bold as to suggest that in the case of a Northwestern Railroad which recently was on strike for some period of time. Would it be then appropriate on that instance because of that situation to have granted a new railroad, a certificate as a permanent carrier because it was out of business for approximately 45 or 50 or 55 days?
Arthur J. Goldberg: Mr. Axelrod --
David Axelrod: In this case --
Arthur J. Goldberg: Here there was 11 months, as I understood that you said, is that correct?
David Axelrod: Not particularly 11 months. We contend that under the facts of record here the controversy or at least the service -- the temporary service efficiency expired or it was removed in April of 1957, that the pressure began approximately May of 1956, that period of time. But, mind you during all that period of time, our point is that there was always some service, there was always a service by Burlington, there was always a service by Santa Fe Trail, and there were other services which the examiners have detailed in this finding. So, that it wasn't the case of all service having been abandoned, all service having been interrupted. It was the case of some carrier service having been interrupted. This is the distinction which we tried to find out. We take the position in this case that since the difficulty involved had a single origin and that is labor pressure, that what the Commission has done in this case has, in fact, substituted a philosophy of nonunionism for the subtle standards of public convenience and necessity. And we submit that there is no such standard in the Commission's act. At the same time we take the position that the effect of the grant of the certificate instead of resorting to the compliance procedure was to penalize those carriers who had been performing a service. The Commission concerned itself in its brief, the position I'm sure, where the fact that it has a duty to perform and that that duty to sus -- is to supply the service when an applicant seeks to perform it. In this case, I submit that the Commission has performed that duty. It did its very outset when it grant the temporary authority. It needed no more from that standpoint until resort had been affected to the compliance procedure under Section 204 and Section 212. We take another position in this case and I'll briefly indicate it only by preference to --
John M. Harlan II: May I put a question to you? Suppose the Commission had adverted to these and other possible solutions it might suggest themselves and it made findings that each one of them was impracticable to meet the public convenience and necessity and that temporary certificate would not have mattered either. What would you say then as to the power of the Commission?
David Axelrod: Well, it would -- the Commission would have -- had to be more than clairvoyant, Mr. Justice Harlan, to have made such a finding or such a con -- drawn such conclusions.
John M. Harlan II: Well, it might have -- maybe so and maybe not, they didn't advert to. They didn't' approach the case in that way. They approached this as an ordinary certificate case, isn't it?
David Axelrod: But our point is that this is not an ordinary certificate case. This is --
John M. Harlan II: I realized that.
David Axelrod: This is an unusual one. It's the first that has happened in the (Voice Overlap) --
John M. Harlan II: I understand that but you take, you go -- you go -- you jump from that to the premise that the Commission has no authority to grant us a permanent certificate in these -- in this situation, none.
David Axelrod: We don't say it that way.
John M. Harlan II: I'm suggesting that it may have authority if it can give reasons or -- for showing that there are special reasons why that authority has to be exerted.
David Axelrod: We don't say that the Commission has no authority to grant a certificate. The Commission has authority to grant any certificate but we say that the Commission misapplied its certificate on this case and exceeded its jurisdiction because of the fact that to grant a certificate here to meet a temporary situation and not a permanent situation, and that the Act is designed to achieve a national transportation system which covers a normal and a permanent operation and not a temporary. We admit that there is jurisdiction to issue a certificate. But our point is that the Commission misapplied the section in granting a certificate in this case based upon these facts.
John M. Harlan II: Well -- that I understand to mean that -- you say that where there is simply a temporary insufficiency of service, temporary that that could never give authority to the Commission to grant a permanent certificate.
David Axelrod: That's our position because --
John M. Harlan II: That's your position.
David Axelrod: -- because of the fact that there is in this instance the temporary authority which was issued, which supplied the service and there is further in this instance the pattern of framework of the Interstate Commerce Act which allowed for the remedy of complaint in addition to the remedy of temporary authority. Judge Mercer in this instance in the dissenting opinion, points out the problem that were confronted here by indicating and if I may refer to his dissenting opinion at page 266 of the record. And he says, I quote, “I think the evil of the order lies in a simple but very significant fact which both the Commission and the majority of this Court overlooked, namely that the basic findings of the Commission's report and the evidence introduced before the hearing examiner are geared to the complaint procedures established by Section 212 of the Act, and not to the procedure contemplated by the express provisions of Section 207.” We take the position on this case that the Commission as a matter fact has created a new penalty, a penalty in the sense that a certificate section for the grant of a certificate was never intended to penalize those carriers who had continued a service. The Commission on this case was without authority to dispose of the merits of this case because it was a labor dispute. And in this case particularly, the Commission has indicated that it did so because of the fact that a breach of duty had been perpetrated by those carriers who had signed these hot cargo agreements. As a matter of fact, the Commission's decision turns upon the fact that those carriers who signed hot cargo agreements had subrogated, in effect, their duty or right to serve the public in respect to their having signed the hot cargo agreements. In this case, our position is that if this decision is allowed to stand who we come a very dangerous kind of precedent. It will grant onto the Interstate Commerce Act a new standard of public convenience and necessity which is we say without authority of the Commission and which we say is outside of the Act. This is the first time in the annals of the Commission, and I'm sure that Mr. Ginnane will correct me if I'm wrong, that the Commission has authorized the institution of a new kind of motor carrier service or a new motor carrier operating right because of temporary and partial deficiencies due to labor difficulties. In this case, we take the position that having exceeded its jurisdiction. The Commission's role as an expert has been lost. I know the Commission will argue that it is the expert in the field, that the question of granting a certificate is, wide, broad, and discretionary within. It is our position that having step outside of its field to resolve a labor dispute. The Commission has not concerned itself with transportation but has concerned itself with the labor problem which underlies the difficulty involved. And on that basis we take the position that the Commission has lost its expertise and it cannot be claimed for it. The Commission's decision in this case has been misused and we take the position that it would be unrealistic on this record to say that the certification process which the Commission employed in this proceeding would not in fact be punishment against those carriers who have continued to serve. In this case, the Commission had not settled a problem by the grant of a new certificate. All the Commission did was to grant a permanent certificate in this case which was not limited to the peculiar circumstances based upon which it was issued. This certificate authorizes a service by the appellee, Nebraska Short Line Carriers between Chicago and Omaha, Kansas City, and St. Louis. It has restricted the traffic moving to and from Nebraska points. But it is otherwise none restrictive in any sense of the word. The Nebraska Short Line Carriers can perform any kind and type of service under this certificate. The only difference is in this case that Nebraska Short Line Carriers is a nonunion carrier. And so the only thing which the Commission has established new in this proceeding is to give a certificate to a nonunion carrier and not to give a certificate where there is basis for -- on a need for permanent service. Mr. Weinberg will follow with respect to Union's position.
Arthur J. Goldberg: Mr. Axelrod, before you sit down, may I ask you one more question? In your brief on page 21, it said here that they brought here the (Inaudible) which has been a claim procedure under Section 204 (c) and in that proceeding, the Commission could've had an order on the carrier, the carrier to this merchandise, those who are going to do so, notwithstanding the union, picketing pressure, etcetera, was there (Inaudible) an order setting aside, or perhaps (Inaudible) agreement that the carrier made? And subservient, would then could the Commission not be entering into labor matters on collective bargaining?
David Axelrod: This is our position, Mr. Justice Goldberg that the Commission certainly in the case of issuing the certificate here, has entered into the subject of the labor field, has impinged upon and conflicts with the Labor Act which guarantees to the employees the right to collective bargaining.
Arthur J. Goldberg: Won't that be true under 204 (c)?
David Axelrod: It could be true under 204 (c) as well. At the same time --
Arthur J. Goldberg: (Inaudible) the Commission held a right to choose which interference it wants to do to carry out the purposes of the statute.
David Axelrod: We take the position the Commission had no right to interfere with the Labor Act as it did in this case by granting the certificate here. But if the complaint procedure had been used, it would have squarely focused the question upon the labor controversy. That complaint procedure could have been followed and directed against those carriers who were temporarily out of service, not against those who had continued to serve. In addition to that, the Commission could have compelled those carriers to serve. Had they not serve then after such an order compelling? They stood the risk of their certificates begin revoked against them. But at least until that happens, there was no warrant in the law, for the skipping of that procedure, for the skimping of its responsibility under the Act, and jumping to the certificate section.
Speaker: (Inaudible)
David Axelrod: Your Honor, thank you.
Earl Warren: Mr. Weinberg.
David D. Weinberg: May it please the Court. I represent General Drivers and Helpers Union, Local Number 554 in case Number 28. The Interstate Commerce Commission does not have the power to determine labor disputes even those involving common carriers. It has the power of granting motor carrier certificates for convenience and necessity and determining complaint cases involving refusal of motor carriers to serve shippers and to prevent discrimination with regard to shippers. Now the power of the ICC, the Interstate Commerce Commission to grant certificates of convenience and necessity cannot be exercised on the basis of a temporary stoppage of service resulting from a labor dispute. Whether the stoppage of service is forced upon the carrier by strike action or directed against him because of his voluntary compliance with a lawful contract. And in answer to your question Mr. Justice Goldberg, in order to properly orient this matter with regard to the "hot cargo" clauses, there is a cut-off date by virtue with the passage of the Landrum-Griffin Act. I think this Court can take judicial notice of the fact that one of the reasons given in the legislative history for 8 (e) under the Landrum-Griffin Act are the very facts that are contained in this case. So when we consider the temporary or permanent nature of this particular matter, we must consider pre-1959 periods.
Arthur J. Goldberg: Do you take the position Mr. Weinberg --
David D. Weinberg: Yes, sir.
Arthur J. Goldberg: -- that under the amendments of the Landrum-Griffin Act, that its carriers no longer voluntarily enter into a "hot cargo" clause?
David D. Weinberg: I do not go that far. I think some "hot cargo" clause can be structured within the framework of Section 8 (e) that would make them legal. I don't think Section 8 (e) banned all "hot cargo" clauses.
William J. Brennan, Jr.: But it banned the (Inaudible)
David D. Weinberg: Now, I would say that it did and the record doesn't show this, Mr. Justice, but the Teamsters Union redid their "hot cargo" clause after Section 8 (e) and I don't know whether you can take judicial notice of that.
William J. Brennan, Jr.: For what its worth, is that it?
David D. Weinberg: For what its worth --
William J. Brennan, Jr.: (Inaudible)
David D. Weinberg: -- there is a change, yes, sir.
William J. Brennan, Jr.: Whether they had a --
David D. Weinberg: Yes.
William J. Brennan, Jr.: It's not (Voice Overlap) --
David D. Weinberg: But I do not want this Court to get the idea that there -- that Section 8 (e) banned all "hot cargo" clauses because I do not think it did. There are some exceptions for example in the apparel industry. There are some exceptions in the construction industry. And most assuredly I think in my opinion there are exceptions in the trucking industry.
William J. Brennan, Jr.: You wouldn't have any problem --
David D. Weinberg: You do not have that problem. But it does have some effect to show and to negate the argument of the Government that this was not a temporary matter. When in fact Congress, who should consider this in the first instance and not the courts or the Interstate Commerce Commission --
Byron R. White: But Mr. Weinberg, are you arguing this whole -- the "hot cargo" clauses which were invoked in this situation.
David D. Weinberg: That's all that was invoked.
Byron R. White: Are you sure that (Inaudible) that this record sustained the fact that it was the particular kind of a "hot cargo" clause, that you have here that was invoked?
David D. Weinberg: Yes. Article IX --
Byron R. White: Was that all the employer was found to do, was not to fire somebody.
David D. Weinberg: He could not be discharged --
Byron R. White: That's all (Voice Overlap) --
David D. Weinberg: -- for fan -- for handling unfair goods.
Byron R. White: It's not -- (Inaudible) of the "hot cargo" clause --
David D. Weinberg: Yes.
Byron R. White: -- wasn't it?
David D. Weinberg: Yes. But that's the very "hot cargo" clause, Mr. Justice that was presented to Congress in the 8 (e) legislative history.
Byron R. White: I know but that isn't the -- that isn't the -- that wasn't the operative -- the operative tax period, here in this case, was it?
David D. Weinberg: Yes, it was.
Byron R. White: I thought -- how was that the interruptions took place?
David D. Weinberg: The interruptions took place by virtue of the Teamsters Union invoking Article IX --
Byron R. White: How did they do that?
David D. Weinberg: By sending notice to the carriers --
Byron R. White: Yes.
David D. Weinberg: -- that under that Article, they could not handle unfair freight.
Byron R. White: Well, I know but that isn't what the "hot cargo" clause found the carrier to do. It just said, “We won't acknowledge (Voice Overlap) --
David D. Weinberg: That particular clause did, Mr. Justice. There are some refinements to this clause in some of those agreements. But that particular clause did and it's in the record here I'm sure, Article IX, that's urged when --
Byron R. White: You're saying that these "hot cargo" clause involved here found the carrier not to handle it?
David D. Weinberg: That's right.
Byron R. White: Whether or not --
David D. Weinberg: Upon notice.
Byron R. White: Awhile ago you said -- I thought that, all it found them to do was not to fire somebody.
David D. Weinberg: It had that too in there. The first paragraph in the clause had, "It shall not be a cause for discharge for an individual employee to refuse to handle unfair goods." But then it went further and stated that the employer would have to act upon proper notice from the union. I think that clause is in the record here and I think Mr. Axelrod will help me find it so that you can read it. But the main gist of this situation is this, that the ICC is in conflict with the National Labor policy in this particular case. If the ICC could act in this case, this would constitute a method of regulating labor disputes in the transportation industry. The award of a certificate to a rival carrier is at least as forceful, a method of regulation as an award of damages for failure to serve the public which would fall under the Garmon decision of this Court. It is irrelevant in examining this situation for the Commission not to look to the merits of a labor dispute and to say that it is not attempting to resolve that labor dispute. The question is entirely one of the effect and this Court had the opportunity to consider that in Local 24 versus Oliver, Revel versus Oliver, 358 U.S. 283, where this Court held that Ohio could not outlaw owner operator clauses which were authorized by National Labor laws even though the state policy was designed only to adjust relationships in the world of commerce and completely disregarded labor relations implications. So here in this case, it is indisputable that National Labor policy authorizes voluntary compliance with "hot cargo" clauses voluntarily entered into prior to 1959. Congress not only failed but refused to distinguish application of that policy in the field of transportation from its application in other fields. This Court decided that very fact in a very famous case, Amalgamated versus Wisconsin Employment Relations Board. And in that case, if I may quote just one paragraph from your decision, “No distinction between public utilities and national manufacturing organizations has been drawn in the administration of a Federal Act, referring to the National Labor Relations Act.” And when separate treatment for public utilities were urged on Congress in 1947, the suggested differentiation was expressly rejected by Congress. And in a footnote in the Amalgamated case, you quote that situation. You bring out in your opinion Senator Taft's remarks about voluntarism in collective bargaining. So in other words, Congress did not put public utilities under our national labor policy in a different position. The non-public utilities didn't put common carriers in a different position than non-common carriers. And under the Oliver case, when it applied the antitrust laws, under the Valentine Act of Ohio, this was no different than what the ICC was doing in this case. The effect of it was to interfere with and conflict with your national labor policy. So here, to allow the Commission to grant certificates because of temporary stoppages would impair the freedom of unions and employers in the transportation industry to bargain collectively and voluntarily to perform their valid labor contracts. Congress refused to impose different restrictions upon public utility unions and employers than on others because of their greater impact on the public of service stoppages resulting from public utility strikes. Therefore, we -- this Court couldn't allow a state public utility commission to do the very thing the ICC did because there would be conflict with federal policy with regard to labor relations. In the same breadth, you couldn't allow one agency of the Government, the Interstate Commerce Commission, to interfere with, overlap, conflict with another congressional policy as set out in the National Labor Relations Act. This is for Congress to determine not the ICC, not any agency of the Federal Government. Here, you have a clash of perhaps two congressional policies. But rather than that type of a clash, you got a clash of an agency meeting head on with the congressional policy that cannot be reconciled. And therein, lies the danger in this type of decision, therein lies the danger in the Interstate Commerce Commission in entering into this field. Now, to sustain the Commission's decision in this respect, it would be necessary to hold that Congress by imposing upon common carriers, duties and responsibilities to the public, but have to curtail the freedom to enter into involuntarily performed, collective bargaining agreements that this Court sustained in the Sand Door case. You sustained as legal under Taft-Hartley 319 39, "hot cargo" clauses very similar to the one involved in this case.
Hugo L. Black: We'll recess now.
David D. Weinberg: Pardon.
Hugo L. Black: We'll recess.
David D. Weinberg: Thank you.